Case 1:20-cv-00253-TH-ZJH Document 19 Filed 04/19/21 Page 1 of 1 PageID #: 88



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

NORMAN SHAW, JR.                                 §

VS.                                              §                   CIVIL ACTION NO. 1:20cv253

WARDEN, FCC BEAUMONT LOW                         §

                      ORDER ADOPTING THE MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

       Norman Shaw, Jr., proceeding pro se, filed this petition for writ of habeas corpus. The court

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge

recommending that a motion for summary judgment filed by the respondent be denied.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                              ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED as the opinion of the court. The motion for

summary judgment (doc. no. 15) is DENIED. The respondent shall file an answer addressing the

merits of the petition within 30 days of the date set forth below.

       SIGNED this the 19 day of April, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
